United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
SMALL BUSINESS ADMINISTRATION,
)
GOVERNMENT CONTRACTING & BUSINESS )
DEVELOPMENT, Washington, DC, Employer
)
__________________________________________ )
F.J., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1303
Issued: April 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2010 appellant filed a timely appeal from a September 28, 2009 Office of
Workers’ Compensation Programs’ decision which affirmed an Office decision denying her
claim for compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she had a total
of five hours of disability on October 21 and November 20, 2008 causally related to her accepted
employment condition.
FACTUAL HISTORY
On April 18, 2007 appellant, then a 53-year-old program analyst filed an occupational
disease claim for neck and shoulder pain as a result of performing repetitive work duties. She
1

5 U.S.C. §§ 8101-8193.

became aware of her illness on December 14, 1998 when she was on travel for work and luggage
fell on her neck and arm. The Office accepted appellant’s claim for right shoulder, upper right
arm and neck sprain. Appellant did not stop work.
Appellant was treated by Dr. Leonid Selya, a Board-certified orthopedist, from June 6,
2007 to December 17, 2008 for neck and low back pain which appellant attributed to repetitive
work duties. Dr. Selya noted appellant’s history was significant for bilateral carpal tunnel
syndrome and diagnosed cervical myelopathy and cervical myomalacia due to degenerative disc
disease at C3-4, C4-5, C5-6 and C6-7 and discogenic back pain due to degenerative disc disease
at L4-5. He returned appellant to work.
Appellant came under the treatment of Dr. Baljeet S. Sethi, a Board-certified neurologist,
on June 11 to November 20, 2008 for recurrent neck and back pain which started in 1998 after a
work injury. On September 17, 2008 Dr. Sethi treated appellant for right shoulder and lower
back pain and diagnosed cervical radiculopathy, myelopathy, recurrent chronic headache,
lumbosacral spondylosis and severe lumbosacral strain. In an October 21, 2008 report, he noted
treating appellant on that date for intermittent headaches, neck and shoulder pain and muscle
spasm. Dr. Sethi noted findings of mild weakness of the handgrip bilaterally, mildly positive
Tinel’s sign on the right, diminished reflexes, normal sensory examination, normal lower
extremities strength bilaterally with spasm and tenderness of the cervical and lumbosacral spine.
In a November 20, 2008 treatment report, he treated appellant on that date. Appellant reported
feeling better with infrequent headaches but she continued to experience neck, back and right
wrist pain and was using a splint. Dr. Sethi noted that the physical examination revealed
weakness of the handgrip, more prominent on the right, positive Tinel’s sign bilaterally, normal
reflexes and no gross incoordination with mild spasm and tenderness of the cervical spine. He
advised that appellant’s condition was stable and she would be seen in one month.
On January 8, 2008 appellant submitted CA-7 forms, claiming compensation for total
disability for the period October 12 to 25, 2008 and November 9 to 22, 2008. In attached CA-7a
time analysis forms, however, she had only reimbursement for 2.5 hours of leave each for
doctor’s appointments on October 21 and November 20, 2008.
In a letter dated January 12, 2009, the Office requested that appellant submit additional
information with regard to her claim for compensation beginning October 12, 2008. It requested
that she submit medical evidence establishing that she was totally disabled due to the accepted
condition for the period claimed.
Appellant submitted a January 15, 2009 report from Dr. Sethi who treated appellant for
insomnia, neck, left shoulder and lower back pain and numbness in the extremities. Dr. Sethi
opined that appellant was improving with conservative treatment. Also submitted were physical
therapy reports dated December 18 and 31, 2008.
In a decision dated February 12, 2009, the Office denied appellant’s claim for
compensation for total disability for the period October 12 to 25, 2008 and November 9 to 22,
2008 on the grounds that the evidence did not establish that appellant’s total disability was due to
her accepted work injury.

2

On March 6, 2009 appellant requested a review of the written record. She submitted a
February 2, 2009 report from Dr. Steven C. Scherping, a Board-certified neurologist, who noted
appellant’s history and diagnosed multilevel degenerative cervical disc disease with mild
cervical spinal stenosis, left shoulder bursitis/impingement, lumbar degenerative
spondylolisthesis and bilateral carpal tunnel syndrome. Appellant was treated by Dr. Selya on
February 25 and July 8, 2009. Dr. Selya noted appellant’s diagnosis and status. Other reports
from Dr. Sethi dated April 15 to August 24, 2009, noted appellant’s treatment for headaches and
neck and back pain with gradual improvement. Appellant was treated by Dr. Ryan M. Jander, a
Board-certified orthopedist, from July 6 to August 17, 2009, for recurrent right shoulder pain
stemming from a 1998 injury. Dr. Jander diagnosed right shoulder impingement and right
shoulder acromioclavicular joint arthritis and noted that appellant could work with restrictions.
In a decision dated September 28, 2009, the hearing representative affirmed the Office
decision dated February 12, 2009.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.2 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.3 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.4 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.5
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.6
The Office’s procedure manual provides that wages lost for compensable medical
examination or treatment may be reimbursed.7 It notes that a claimant who has returned to work
2

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

Id.

4

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

C.S., Docket No. 08-2218 (issued August 7, 2009).

6

Sandra D. Pruitt, 57 ECAB 126 (2005).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(December 1995).

3

following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.8
ANALYSIS
The Office accepted appellant’s claim for right shoulder, upper right arm and neck sprain.
Appellant filed claims for wage-loss compensation for 2.5 hours of leave without pay on
October 21, 2008 and 2.5 hours of leave without pay on November 20, 2008 to attend doctor’s
appointments. The Office found that she did not support her claim of disability, noting that the
evidence did not establish that her disability was due to her accepted work injury.
On October 21, 2008 appellant claimed 2.5 hours of leave without pay. The record
reflects that she was examined by Dr. Sethi on that date in follow-up for complaints of
headaches, neck and shoulder pain and muscle spasm. Dr. Sethi noted findings upon physical
examination of the neck and right arm and noted that appellant would be seen in one month. On
November 20, 2008 appellant claimed 2.5 hours of leave without pay. She was treated on that
date by Dr. Sethi in follow-up. He found that appellant showed some improvement but
continued to experience constant neck, back and right wrist pain and has been using a splint.
Dr. Sethi noted the examination findings for the right arm and neck. He advised that appellant’s
condition was stable. The Board finds that the record confirms that appellant was treated by
Dr. Sethi on October 21 and November 20, 2008 for complaints generally consistent with her
accepted right shoulder, upper right arm and neck sprain.
The leave records reflect that appellant used 2.5 hours of leave without pay on
October 21 and on November 20, 2008, the dates that she was treated by Dr. Sethi. As noted
under Office procedures, appellant is entitled to compensation for wage loss related to a
reasonable time spent traveling to and being examined for her accepted conditions. Contrary to
the Office’s decision, the Board finds the medical evidence from Dr. Sethi is sufficient to
establish that he treated her for her accepted conditions on the claimed dates and there is no
evidence supporting that the 2.5 hours on each date was unreasonable. The Board finds that
appellant is entitled to 2.5 hours of compensation for wage loss incidental to medical treatment
for her accepted conditions on both October 21 and November 20, 2008.9
CONCLUSION
The Board finds that appellant is entitled to reimbursement for wages lost for medical
treatment for 2.5 hours each on October 21 and November 20, 2008.

8

See also Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2009 is reversed.
Issued: April 22, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

